DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/135,770 filed on 12/28/20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18  of U.S. Patent No. 11,005,410. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claim 18 are anticipated in the claim 18 of the patent.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claims 19-33 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-32  of prior U.S. Patent No. 11,005,410. This is a statutory double patenting rejection.

Claims of instant Application 17/135,770

Claims of US Patent (11,005,410)
20

18
19

24
21

19
22

20
23

21
24

22
25

23
26

25
27

26
28

27
29

28
30

29
31

30
32

31
33

32




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19, 28-30 and 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Yamakawa (US 2015/0168033).

Regarding claim 18, Yamakawa teaches:
A motor driving apparatus (Fig. 4-1) comprising: 
a connection switching means (switching means 33) for selecting one of a plurality of connection states of a motor (motor 8) which is capable of operation in one of the plurality of connection states (wiring switching unit 33a); 
an inverter for supplying said motor with AC power (inverter 9), to cause said motor to operate;
 a control device for causing said connection switching means to make selection of the connection state, and controlling said inverter (inverter control unit 10); and 
an over-current protection circuit for protecting said inverter ([0131]: protection circuit); wherein said over-current protection circuit comprises: 
([0133]: wiring switching determining unit 34); 
a combining circuit for combining results of comparisons in said plurality decision circuits ([0054]: control circuit 12); and 
a nullifying circuit for nullifying part of the comparisons in said plurality of decision circuits ([0131]-[0132]: CR filter or LPF for removing noise AND Fig. 24), wherein 
said over-current protection circuit detects an input current or an output current of said inverter ([0131]: Fig. 24 shows a detected current), and causes said inverter to stop when the detected current becomes excessive ([0132]: when current fluctuates largely, thus excessive current, wiring switching 33a is actuated);
said plurality of decision circuits perform comparisons of the detected current using, as the reference values, threshold values respectively corresponding to said plurality of connection states ([[0133]: wiring switching determining unit 34 causes the wiring-switching unit 33a to perform switching in accordance with the operation mode; however, it is possible to determine whether to perform switching of the wirings on the basis of the information of the current. For example, when it is determined that the current is small, control is performed such that the impedance becomes low in order to increase the flowing current; therefore, to compare the current, threshold values are needed);
said nullifying circuit nullifies, when required, among the comparisons in said plurality of decision circuits, the comparison using the threshold value other than the threshold value corresponding to the selected connection state ([0131]: the output waveform after passing through the CR filter is rounded. Fig. 24 shows an example of a detected current when a CR filter is used), and causes, by the nullification, an output of said combining circuit to be identical to an output of the ([0131]-[0132] and Fig. 24).  

Regarding claim 19, Yamakawa teaches:
The motor driving apparatus as set forth in claim 18, wherein 
said inverter supplies said motor with AC power of a variable frequency for causing said motor to operate at a variable speed; and said control device controls said connection switching means for causing the selection of -3-Attorney Docket No. 129I_046_TN the connection state, and performs on-off control over said inverter to cause the supply of said AC power to said motor ([0054]).  

Regarding claim 28, Yamakawa teaches:
The motor driving apparatus as set forth in([0059]). 
 
Regarding claim 29, Yamakawa teaches:
The motor driving apparatus as set forth in claim 28, wherein the threshold value corresponding to said delta connection state is equal to or less than                         
                            √
                        
                    3 times the threshold value corresponding to said star connection state ([0065]).  

Regarding claim 30, Yamakawa teaches:
The motor driving apparatus as set forth in claim 18, wherein switching elements of said connection switching means are formed of semiconductor elements (Fig. 14). 

claim 32, Yamakawa teaches:
The motor driving apparatus as set forth inFig. 15).  

Regarding claim 33, Yamakawa teaches:
The motor driving apparatus as set forth in claim 32, wherein said control device has a microcomputer which outputs on-off control signals for on-off control over said inverter, and supplies the on-off control signals to said inverter driving circuit; the output of said combining circuit is supplied to said microcomputer; and said microcomputer stops output of said on-off control signals responsive to the output of said combining circuit ([0123]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2015/0168033) in view of Sarlioglu (9,917,543)

Regarding claim 31, Yamakawa doesn’t explicitly teach wherein WBG semiconductor elements are used as said semiconductor elements. 
 However Sarlioglu teaches in Fig. 3 switch 300 including transistor such as GaN.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective date of the claimed invention to incorporate the GaN transistor of Sarlioglu into the apparatus of Yamakawa in order to transfer power between components and cause less damage to bearing in inverter-driven motors (see Sarlioglu col. 1 ll. 5-30).

Allowable Subject Matter

Claims 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The related art of record fails to disclose or suggest an electric motor drive device for driving a permanent magnet type synchronous motor with inverter of an overcurrent protection circuit that has one output, so that only one terminal suffices for receiving the output of the combining circuit for controlling driving and stopping of an inverter. The device comprises a control apparatus which selects any of several wire connection states, and controls the inverter. An overcurrent protection circuit protects the inverter, and is provided with several determination circuits, a combining circuit, and an 
The closest prior art Yamakawa (US 2015/0168033) teaches:
	A heat pump apparatus for use in heat pump system, a refrigerator, that has inverter control unit having heating and normal operation mode in which a compressor undergoes respective heating and normal operation to compress a refrigerant. A motor drives the compressor, and a winding switching unit switches the winding structure of motor.  An inverter applies a prescribed voltage to the motor.  An inverter control unit generates a PWM signal to drive inverter, and includes a heating operation mode in which the compressor undergoes heating operation and a normal operation mode in which the compressor undergoes normal operation and compresses the refrigerant, and controls switching operation of winding switching unit based on operation modes. The heat pump apparatus is effective in the heat efficiently of the refrigerant which is retained in the compressor, and the high frequency voltage is produced with high waveform output accuracy, while suppressing the noise generation.  The failure of the compressor due to by lack of heating, is prevented by the heat pump apparatus.  The reliability of the heat pump apparatus is improved. 
	Yamakawa doesn’t explicitly teach the combining circuit including a wired OR circuit and an inverting circuit and appearing at the collector terminal of the digital transistor, a signal obtained by inverting the logic state of the output of the wired OR circuit. Yamakawa doesn’t explicitly teach the 
These limitations, in combination with the independent claim, are neither inherent nor obvious. As a result, these are allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        3/25/2022



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846